Supreme Court, New York County (Lewis Bart Stone, J.), rendered September 12, 2006, convicting defendant, after a guilty plea, of burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
*280The record establishes that defendant made a valid waiver of his right to appeal, that the waiver encompassed his suppression claims (see People v Kemp, 94 NY2d 831 [1999]), and that it was otherwise enforceable (see People v Holman, 89 NY2d 876 [1996]). As an alternative holding, we also reject defendant’s suppression claims on the merits. Concur—Tom, J.E, Moskowitz, Acosta and Freedman, JJ.